                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                         7:15-cr-00088-D

UNITED STATES OF AMERICA                     )
                                             )
                      v.                     )       ORDER
                                             )
DEDRIC BRYANT                                )


       Upon the motion of Defendant, it is hereby ORDERED that Docket Entry Number 55

be sealed. It is further ordered that the Clerk provide a signed copy of the Order to Defendant.

       IT IS SO ORDERED this the        ~(    day of 1°11t~CA.~r':(   , 2021.




                                             J  ES C. DEVER III
                                             UNITED STATES DISTRICT JUDGE




         Case 7:15-cr-00088-D Document 60 Filed 01/21/21 Page 1 of 1
